Citation Nr: 1732205	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for elevated blood pressure as secondary to service-connected disabilities.

2. Entitlement to service connection for impingement of the lateral cutaneous nerve (claimed as lower leg condition with poor circulation, swelling, weakness, and cramping), as secondary to a service-connected thoracolumbar spine disability.

3. Entitlement to an initial evaluation in excess of 30 percent for depressive disorder. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a January 2016 rating decision of the RO in Newnan, Georgia.  

The January 2016 rating decision granted entitlement to service connection for depressive disorder and assigned a noncompensable evaluation, effective March 25, 2015.  In March 2016, the Winston-Salem RO increased the rating to 30 percent, effective March 25, 2015.  The claims remain in the jurisdiction of the Winston-Salem RO.

In March 2016, the Board remanded the matters of service connection for elevated blood pressure and lateral cutaneous nerve impingement for further development.  In September 2016, the Board remanded the matter seeking an initial increased rating for major depressive disorder for further development.  

The March 2016 remand also remanded the issue of service connection for degenerative arthritis of the cervical spine.  A February 2017 rating decision awarded service connection for degenerative arthritis of the cervical spine, evaluated as 10 percent disabling, effective October 22, 2009, and 20 percent disabling effective November 9, 2016.  Hence, the appeal seeking service connection has been granted in full and the matter is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  In correspondence received in February 2017, the Veteran withdrew, in writing, his appeals seeking service connection for elevated blood pressure and impingement of the lateral cutaneous nerve; there are no questions of fact of law remaining before the Board in these matters. 

2.  In a June 2017 faxed letter, the Veteran withdrew, in writing, his appeal seeking an initial evaluation in excess of 30 percent for depressive disorder; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

For the issues of service connection for elevated blood pressure and impingement of the lateral cutaneous nerve, and entitlement to an initial rating for major depressive disorder, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.

In February 2017 written correspondence, the Veteran withdrew his claims seeking service connection for elevated blood pressure and impingement of the lateral cutaneous nerve.  In writing, on a June 2017 faxed letter, the Veteran also withdrew his appeal seeking entitlement to an initial evaluation in excess of 30 percent for depressive disorder.  Hence, there remain no allegations of error of fact or law for the Board to consider regarding these issues. 

Accordingly, the Board does not have any further jurisdiction to consider an appeal in these matters. 


ORDER

The appeals seeking entitlement to service connection for elevated blood pressure and impingement of the lateral cutaneous nerve, and an initial evaluation in excess of 30 percent for depressive disorder, are dismissed. 



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


